Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10, and 13-15 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kim et al. (KR 2011/0079361).
Regarding claims 1-2, 13-15, Kim et al. teach a knitted fabric comprising an elastic fiber comprising a polyurethaneurea that is the reaction product of a prepolymer consisting of the reaction product of a polyol comprising the claimed amount of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of 800-1300 and a 
Regarding claims 6-8, the chain extender is ethylenediamine (or a linear diamine chain extender).
Regarding claims 9-10, the polyol comprises only the copolymer of tetrahydrofuran and 3-methyltetrahydrofuran or a combination of the copolymer and a different polyol including polyether glycols. The polyol is a single addition polyol or a blend of polyols including polyether glycols. 
Claims 4-5, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Kim et al. (KR 2011/0079361).

Regarding claims 4-5, Kim et al. teach %NCO of 2.4-4.8 in Table 1. It would have been obvious to one of ordinary skill in the art Kim et al. clearly taught and envisaged the claimed 2.8-3.6. Therefore, the claimed %NCO is obvious over Kim et al. 
Regarding claim 12, Kim et al. are silent regarding the amounts of 3-methyltetrahydrofuran. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts of 3-methyltetrahydrofuran through routine experimentation in order to optimize fiber properties and arrive at the claimed invention. 
Regarding claim 16, Kim et al. teach an elastic fiber comprising a polyurethaneurea that is the reaction product of a prepolymer consisting of the reaction product of a polyol comprising the claimed amount of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of 800-1300 and a diisocyanate of 1-isocyanato-4-(4-
Kim et al. teach polyurethaneurea fibers are used for various purposes. Although Kim et al. are silent regarding the use of such fibers in hygiene articles, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to employ the polyurethaneurea fibers of Kim et al. in a hygiene article in order to utilize the excellent power of the fiber in hygiene articles. 
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues Kim et al. do not teach the claimed 1-isocyanato-4-(4-isocyanatophenyl) methylbenzene. Kim et al. teach 4,4-diphenylmethane diisocyanate in the 4th paragraph of the machine translation. Wikipedia teaches 4,4-diphenylmethane diisocyanate is another name for -isocyanato-4-(4-isocyanatophenyl) methylbenzene (see attached reference). Applicant also argues the prior art does not teach the claimed retractive power being retained after heat treatment. Kim et al. teaches the fiber maintains retractive power after heat treatment and further given Kim et al. teach such a similar fiber made out of such similar materials in such a similar fashion, the claimed retractive power is necessarily present. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789